Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 1 of 10 PageID# 37783



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
   __________________________________________
                                              )
   SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
   et al.,                                    )
                                              )
                     Plaintiffs,              )
                                              )
                     v.                       ) No. 1:08-cv-0827 LMB-JFA
                                              )
   CACI PREMIER TECHNOLOGY, INC.,             )
                                              )
                     Defendant,               )
                                              )


                REPLY IN SUPPORT OF DEFENDANT CACI PREMIER
          TECHNOLOGY, INC.’S MOTION TO STAY PROCEEDINGS PENDING
        FILING AND DISPOSITION OF A PETITION FOR A WRIT OF CERTIORARI


   I.     INTRODUCTION

          Plaintiffs’ opposition argues that CACI’s prospects for obtaining certiorari review of the

   Fourth Circuit’s decision in this case are “vanishingly remote.” Pl. Opp. at 1-2. As this Court is

   well aware, however, issues bearing on the scope and contours of sovereign immunity are of

   particular interest to the Supreme Court because of their separation-of-powers implications.

   Allen v. Cooper, 895 F.3d 337, 347 (4th Cir. 2018), cert. granted, 139 S. Ct. 2664 (2019).1 And

   as CACI explained in moving for a stay, the prospects for Supreme Court review are all the

   greater because the issue that will be presented by CACI’s certiorari petition implicates two

   well-established circuit splits on the question of appellate jurisdiction.

          Chief Justice Roberts’ order on CACI’s original application for a stay made clear that this

   Court should be given the first opportunity to decide whether to stay its hand pending filing and


          1
              The Supreme Court is hearing oral argument in the Allen case on November 5, 2019.
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 2 of 10 PageID# 37784



   resolution of a certiorari petition, with CACI free to renew its Supreme Court application if a

   stay is denied. Ex. 1. CACI has reasonable prospects for obtaining certiorari review and

   reversal of the Fourth Circuit’s appellate jurisdiction ruling.     Indeed, Plaintiffs’ opposition

   concedes one circuit split implicated by CACI’s certiorari petition, and its efforts to underplay a

   second circuit split are unavailing. Injury to CACI in the absence of a stay is by definition

   irreparable, and CACI has gone out of its way to minimize any delay Plaintiffs would suffer if

   the Supreme Court ultimately denies CACI’s certiorari petition. Under these circumstances, the

   Court should stay this case so that the Supreme Court can consider and rule on CACI’s certiorari

   petition.


   II.     ANALYSIS

           A.     Plaintiffs Understate the Likelihood that the Supreme Court Will Grant
                  CACI’s Certiorari Petition

           The parties agree that one of the issues bearing on CACI’s stay motion is the likelihood

   that the Supreme Court will grant a certiorari petition. CACI Mem. at 8; Pl. Opp. at 7. If, as

   Plaintiffs posit, the circuit split identified by CACI were “non-existent,” and the prospects for

   certiorari review were “vanishingly remote,” Chief Justice Roberts could have simply denied

   CACI’s stay application. Pl. Opp. at 1, 2. He did not do that. Rather, the Chief Justice denied

   CACI’s application “without prejudice to applicants filing a new application after seeking relief

   in the district court.” Ex. 1. Thus, the only direct data point regarding how CACI’s certiorari

   petition might be viewed by the Supreme Court involved the Chief Justice specifically leaving

   the door open for CACI to renew its application if this Court does not grant a stay.

           Indeed, as it has explained, CACI has reasonable prospects for obtaining certiorari

   review because the question of appellate jurisdiction that will be presented in its petition

   implicates two circuit splits: (1) whether denials of derivative sovereign immunity are among the


                                                    2
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 3 of 10 PageID# 37785



   categories of orders that can be immediately appealed under the collateral order doctrine; and (2)

   the antecedent question whether denials of sovereign immunity are immediately appealable.

   CACI Mem. at 8-12. Plaintiffs essentially admit that there is an existing circuit split on the

   second of these issues – whether sovereign immunity involves a right not to be sued such that

   denials of sovereign immunity are immediately appealable. Pl. Opp. at 10-11; see also In re

   World Trade Ctr. Disaster Site Litig., 521 F.3d 169, 191 (2d Cir. 2008) (“sovereign immunity

   encompasses a right not to be sued”) (“World Trade Ctr.”); In re In re Sealed Case, 192 F.3d

   995, 999 (D.C. Cir. 1999) (per curiam) (“[F]ederal sovereign immunity is an immunity from suit,

   not simply a defense to liability on the merits.”); Pullman Constr. Indus., Inc. v. United States,

   23 F.3d 1166, 1168 (7th Cir. 1994) (denials of sovereign immunity not immediately appealable

   because sovereign immunity is a mere liability defense and not an immunity from suit).

          With respect to the other circuit split that will be implicated by CACI’s certiorari petition

   – whether denials of derivative sovereign immunity can be immediately appealed – Plaintiffs

   alternate     between    unconvincing    attempts       to   rewrite   the   question   presented   and

   mischaracterization of the cases establishing this circuit split. Plaintiffs repeatedly misdescribe

   the Fourth Circuit decision as denying derivative sovereign immunity to CACI based on

   perceived factual disputes. Pl. Opp. at 12-14. That is how Judge Quattlebaum would have

   decided the case, but he concurred only in the judgment because his views did not command the

   support of a majority of the panel. Al Shimari v. CACI Premier Tech., Inc., 775 F. App’x 758,

   760 (2019) (Quattlebaum, J., concurring in the judgment) (“Al Shimari V”).                 The panel’s

   majority opinion, however, held that its rejection of appellate jurisdiction “follow[ed] from the

   reasoning of [its] prior en banc decision” in Al Shimari II2 to the effect that “‘fully developed


          2
               Al Shimari v. CACI Int’l Inc, 679 F.3d 205 (4th Cir. 2012) (“Al Shimari II”).


                                                       3
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 4 of 10 PageID# 37786



   rulings’ denying ‘sovereign immunity (or derivative claims thereof) may not’ be immediately

   appealable.” Id. at 759-60 (quoting Al Shimari II, 679 F.3d at 217 n.3). Thus, the basis for the

   Fourth Circuit’s decision – its conclusion that orders denying derivative sovereign immunity are

   not within the categories of orders to which the collateral order doctrine applies – is the relevant

   question presented for certiorari purposes.

          Plaintiffs’ argument that there is no circuit split as to the appealability of derivative

   sovereign immunity denials evinces a misunderstanding of sovereign immunity and the relevant

   case law. As the Fourth Circuit ruled here, Plaintiffs acknowledge that the Fifth Circuit has

   twice held that orders denying derivative sovereign immunity are not appealable “because [the

   defendants’] asserted immunity defense was not an immunity from suit.” Pl. Opp. at 10 (citing

   Martin v. Halliburton, 618 F.3d 476, 483-85 (5th Cir. 2010), and Houston Cmty. Hosp. v. Blue

   Cross & Blue Shield of Tex., Inc., 481 F.3d 265, 268 (5th Cir. 2007)). However, Plaintiffs

   mischaracterize the cases on the other side of the split to suggest that they are not in conflict with

   Al Shimari V and the two Fifth Circuit decisions rejecting collateral order appeals for denials of

   derivative sovereign immunity.

          Plaintiffs describe McMahon v. Presidential Airways, Inc., 502 F.3d 1331 (11th Cir.

   2007), as involving “derivative Feres immunity – an immunity not raised in either Fifth Circuit

   case.” Pl. Opp. at 10. This argument is too cute by half, as “derivative Feres immunity” is

   derivative sovereign immunity. The Eleventh Circuit made this precise point in McMahon:

                  Presidential’s primary argument on appeal is that it was a common
                  law agent of the federal government at the time of the accident,
                  and is therefore entitled to the sovereign immunity the government
                  might have under the Feres doctrine. Presidential’s argument
                  relies on the doctrine of derivative sovereign immunity. The
                  existence and scope of derivative Feres immunity are questions of
                  first impression in this Court.




                                                     4
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 5 of 10 PageID# 37787



   Id. at 1341 (emphasis added); see also id. at 1343 (“Presidential claims that it is entitled to claim

   the whole of the government’s Feres immunity under the theory of derivative sovereign

   immunity.” (emphasis added)). Thus, Plaintiffs’ argument that McMahon involved something

   other than derivative sovereign immunity, and therefore does not contribute to a circuit split, is

   willfully blind to how the Eleventh Circuit expressly characterized its decision in McMahon.

          Plaintiffs similarly mischaracterize World Trade Center as involving “derivative Stafford

   Act immunity – also not an immunity at issue in either Fifth Circuit case.” Pl. Opp. at 10.

   “Derivative Stafford Act immunity” is derivative sovereign immunity.              The discretionary

   function provision in the Stafford Act, like the discretionary function exception to the FTCA, is a

   federal retention of sovereign immunity. World Trade Ctr., 521 F.3d at 190-92. In World Trade

   Center, the state defendants argued that they were derivatively entitled to the sovereign

   immunity retained by the United States in the Stafford Act. Id. at 192. While the Second Circuit

   ultimately rejected this assertion, it did so on the merits in an interlocutory appeal, and expressly

   rejected the Fifth Circuit’s conclusion that appellate jurisdiction was unavailable for claims

   asserting derivative sovereign immunity. Id. at 190-91 (discussing and rejecting Fifth Circuit’s

   appellate jurisdiction analysis in Houston Cmty. Hosp., 481 F.3d at 277). Plaintiffs cannot

   convincingly argue that there is no conflict between World Trade Center and Houston

   Community Hospital when the Second Circuit had to explicitly reject the Fifth Circuit’s

   reasoning in order to reach the merits of the state defendants’ immunity assertion.

          Plaintiffs’ efforts to explain away one of the two circuit conflicts implicated by CACI’s

   certiorari petition cannot withstand the plain language of the courts of appeals cases reaching

   different conclusions on the appealability of denials of derivative sovereign immunity. This

   clear circuit conflict creates a reasonable probability that the Supreme Court will grant CACI’s




                                                    5
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 6 of 10 PageID# 37788



   certiorari petition. See S. Ct. R. 10(a) (noting that one common basis for granting a certiorari

   petition is that “a United States court of appeals has entered a decision in conflict with the

   decision of another United States court of appeals on the same important matter”).


          B.      CACI Has Reasonable Prospects for Reversal of the Fourth Circuit’s
                  Decision if the Supreme Court Grants Its Certiorari Petition

          Plaintiffs acknowledge that “[t]o find [derivative sovereign immunity] is immediately

   appealable the Court would have to consider that it implicates a ‘right not to be tried,’ i.e., that

   the order ‘involves an asserted right the legal and practical value of which would be destroyed if

   it were not vindicated before trial.’” Pl. Opp. at 14. From there, Plaintiffs express doubt that the

   Supreme Court would find derivative sovereign immunity to encompass a right not to be tried,

   explaining that the Supreme Court has “[a]dvis[ed] that courts should ‘view claims of a right not

   to be tried with skepticism, if not a jaundiced eye.’” Id.

          But the law in this Circuit is that derivative sovereign immunity embodies a right not to

   be sued, and is not a mere defense to liability. In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 343

   (4th Cir. 2014) (“[T]he concept of derivative sovereign immunity stems from the Supreme

   Court’s decision in Yearsley, and when the Yearsley doctrine applies, a government contractor is

   not subject to suit.”); Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 649 (4th

   Cir. 2018) (“This Court’s express statements regarding Yearsley immunity . . . compel us to

   conclude, once again, that the Yearsley doctrine operates as a jurisdictional bar to suit and not a

   merits defense to liability.”). The Second and Eleventh Circuits have held similarly. See, e.g.,

   World Trade Ctr., 521 F.3d at 190-92; McMahon, 502 F.3d at 1339-40 (contractor’s derivative

   sovereign immunity claim “stated a substantial claim to a true immunity from suit”). The

   existence of well-reasoned courts of appeals decisions – including two from the court of appeals

   reviewing decisions by this Court – holding that derivative sovereign immunity entails a right not


                                                     6
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 7 of 10 PageID# 37789



   to be sued fatally undermines Plaintiffs’ argument that CACI lacks a reasonable prospect that the

   Supreme Court will reach the same conclusion. See Maryland v. King, 133 S. Ct. 1, 3 (2012)

   (reasonable prospects for reversal existed because of “the considered analysis of courts on the

   other side of the split”).


           C.      Plaintiffs’ Understate CACI’s Irreparable Injury in the Absence of a Stay
                   and Overstate Their Injury from a Stay

           Plaintiffs’ discussion of the harm to CACI misses the mark. Injury to a defendant denied

   immunity is not measured in dollars or days. It flows from the fact that immunities “are

   designed to shield those that they protect from not only the burdens of liability, but also the

   burdens of litigation.” In re Mills, 287 F. App’x 273, 279 (4th Cir. 2008) (citing Mitchell v.

   Forsyth, 472 U.S. 511, 526-27 (1985)). That bell cannot be unrung if a defendant is required to

   litigate and try its case before it is permitted to explore all of its avenues for appellate review of a

   denial of immunity. See Philip Morris USA Inc. v. Scott, 561 U.S. 1301, 1305 (2010) (Scalia, J.,

   Circuit Justice). Thus, when a defendant has a colorable claim to immunity from suit, the harm

   from being required to litigate is “irreversible.” Id.

           By contrast, Plaintiffs’ harm from a stay is slight. Plaintiffs complain that this case has

   bene pending for eleven years, with five detours to the Fourth Circuit. Only two of the five

   Fourth Circuit decisions occurred at CACI’s request; the other three occurred because Plaintiffs

   appealed decisions by this Court or sought rehearing of a Fourth Circuit panel decision. But

   more to the point, the time required to reach this point in the case is water under the bridge. At

   this point, a stay would result in only a modest delay in proceedings in this Court, and CACI has

   committed to halving its time to file a certiorari petition so that it can be heard by the Supreme

   Court in January 2020, and the case could be argued this term if certiorari is granted.




                                                      7
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 8 of 10 PageID# 37790



           Moreover, in what appears to be an unintentional play on words, Plaintiffs argue that the

   Court should deny a stay because “Plaintiffs have waited long enough for their day in court” and

   that they are “entitled to a full trial.” Pl. Opp. at 3, 18. Neither of these things are going to occur

   if a trial in this case takes place in 2019, or 2020, or even 2030. Plaintiffs have no intention or

   ability to have a day in court. Al-Ejaili, unwelcome in this country, intends to present in his

   direct testimony by video link from Sweden. Plaintiffs also appear to be slow-playing their

   eventual acknowledgement that conditions in Iraq are so dire that Al Shimari and Al-Zuba’e,

   also barred from this country, will not be able to participate in any live capacity at a trial of this

   action. Pl. Status Rep. at 6 (Dkt. #1313).

           Plaintiffs demand for a “full trial” is equally fanciful.      This case is about what (if

   anything) happened to Plaintiffs while in U.S. military custody at Abu Ghraib prison and who (if

   anyone) was involved in any abuse that may have occurred to them. There will be no “full trial”

   on these issues. There will not be a single participant in Plaintiffs’ interrogations at any trial of

   this action. Plaintiffs, as noted above, are unwelcome in this country, and two of the three likely

   will not be able to provide live testimony to a jury by any means. All of the other participants in

   Plaintiffs’ interrogations remain unidentified, their identities withheld from discovery as

   classified state secrets. Any testimony they provide will be given remotely, with no ability of a

   jury to view them and assess their demeanor and credibility. Even the records concerning

   Plaintiffs’ treatment and military authorization for that treatment are unavailable for presentation

   at a trial because they are classified state secrets.

           If this case ever proceeds to trial, a jury will just have to listen to testimony from

   disembodied witnesses they will not be able to see, and will have to simply make a guess as to

   who they should believe. A modest delay in conducting such a quasi-trial causes virtually no




                                                       8
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 9 of 10 PageID# 37791



   harm to Plaintiffs whose ability to participate in a trial is limited or non-existent, particularly

   when compared to the per se harm that occurs when a defendant claiming immunity from suit is

   required to litigate and proceed to trial.


   III.    CONCLUSION

           For the foregoing reasons, the Court should stay this case pending the filing and

   resolution of a certiorari petition that CACI will file by November 15, 2019.


   Respectfully submitted,

   /s/ John F. O’Connor
   John F. O’Connor                                            William D. Dolan, III
   Virginia Bar No. 93004                                      Virginia Bar No. 12455
   Linda C. Bailey (admitted pro hac vice)                     LAW OFFICES OF WILLIAM D.
   Molly Bruder Fox (admitted pro hac vice)                    DOLAN, III, PC
   STEPTOE & JOHNSON LLP                                       8270 Greensboro Drive, Suite 700
   1330 Connecticut Avenue, N.W.                               Tysons Corner, VA 22102
   Washington, D.C. 20036                                      (703) 584-8377 – telephone
   (202) 429-3000 – telephone                                  wdolan@dolanlaw.net
   (202) 429-3902 – facsimile
   joconnor@steptoe.com
   lbailey@steptoe.com
   mbfox@steptoe.com

                                   Counsel for Defendant CACI Premier
                                             Technology, Inc.




                                                   9
Case 1:08-cv-00827-LMB-JFA Document 1319 Filed 10/31/19 Page 10 of 10 PageID# 37792



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 31st day of October, 2019, I will electronically file the
   foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
   of such filing (NEF) to the following counsel:

                                       John Kenneth Zwerling
                                       The Law Offices of John Kenneth Zwerling, P.C.
                                       114 North Alfred Street
                                       Alexandria, VA 22314
                                       jz@zwerling.com



                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                              Attorney for Defendant CACI Premier Technology,
                                                  Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com
